Exhibit 99.8 Consent of Independent Auditors We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-153098, 333-168589, and 333-168590) of Ur-EnergyInc. of our report dated March17,2011 relating to the consolidated financial statements of the Company included in this Annual Report on Form40-F for the year ended December31,2010. We hereby consent to the inclusion in Ur-EnergyInc.’s Annual Report on Form 40-F for the year ended December 31, 2010 of our audit report dated March 17, 2011 relating to the consolidated balance sheets as at December31,2010 and 2009, consolidated statements of operations, comprehensive loss and deficit and cash flows for the three years ended December31,2010, 2009 and 2008 and the cumulative period from March22,2004 to December31,2010 of Ur-EnergyInc. /s/ PricewaterhouseCoopers LLP Chartered Accountants Vancouver, Canada March 17, 2011
